11 Cal.App.2d 30 (1935)
G. M. BROWN et al., Respondents,
v.
WILLIAM JONES, Appellant.
Civ. No. 10762. 
California Court of Appeals. Second Appellate District, Division Two.  
December 24, 1935.
 H. E. Gleason and Fred W. Heatherly for Appellant.
 No appearance for Respondents.
 Wood, J.
 Plaintiffs commenced this action to quite title to certain real property, basing their claim of title on a tax deed issued by the tax collector of Los Angeles County. Defendant and appellant William Jones by cross-complaint sought to have his own title quieted. The trial court found in favor of Jones, and also found that plaintiffs had expended the sum of $302.08 in paying the taxes, assessments, penalties and other costs. Under the heading "Conclusions of Law" there appears this language: "That the defendant William Jones is entitled to a judgment quieting the title in and to said real property as against the plaintiffs and each of them, upon his paying to the plaintiffs the sum expended by the plaintiffs in pursuit of the state's title to said property." *31 In the judgment, which was filed on February 23, 1933, after adjudging that the title of Jones be quieted, the trial court inserted the following: "It is further ordered and decreed, however, that the foregoing provisions of this decree shall not become effective unless and until the said defendant William Jones shall have paid to the plaintiffs herein the sum of $302.08, said sum being the full amount of taxes," etc.
 In April of 1933 plaintiffs filed a notice of motion to amend the judgment to provide that unless the sum of $302.08 be paid within thirty days from the date a judgment be entered in plaintiffs' favor. The record before us is very fragmentary. It appears from the bill of exceptions that this motion was ordered off calendar; and in another place therein it appears that a minute order was made as follows: "Motion to set aside conclusions of law and enter others and different judgment comes on for hearing; ... Said motion is granted Judgment to provide that amount be paid within thirty days from date." This order was made on May 1, 1933, and is the order from which this appeal is taken.
 Appellant claims that the motion was filed too late, but the record is not sufficiently complete for us to pass upon this point, and counsel for respondents has filed no brief. The point may be regarded as of no consequence, since we have concluded that the judgment must be reversed for another reason.
 [1] Plaintiffs have attempted to obtain an order based upon section 663 of the Code of Civil Procedure, which provides that a judgment or decree may be set aside and vacated and another and different judgment entered for the following cause: "Incorrect or erroneous conclusions of law not consistent with or not supported by the findings of fact." The record discloses that the judgment and conclusions of law herein are consistent with and are supported by the findings of fact, and are not incorrect or erroneous. If the order appealed from has any effect whatever it would bring about a modification of the judgment, which result may not be brought about under circumstances disclosed by the record.
 The order appealed from is reversed.
 Crail, P. J., and McComb, J., pro tem., concurred.